Mot.t.tkqn, Judge:
Counsel for the parties have submitted the above-enumerated appeals for reappraisement upon stipulation upon *422tlie basis of which I find export value, as defined in section 402(d) of the Tariff Act of 1930, to be tire proper basis for the determination of the value of the earthenware, fishing sets, etc., involved, and that such value in each case was the invoice unit value, plus all the charges stated in the invoices, except the buying commission.
Judgment will issue accordingly.